FILED
                                                                                       04/01/2020
                                                                                  Bowen Greenwood
                                                                                  CLERK OF THE SUPREME COURT

              IN THE SUPREME COURT OF THE STATE OF MONTANA                             STATE OF MONTANA

                                                                                   Case Number: DA 18-0499



                                    No. DA 18-0499


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

SCOTT STEVEN FJELSTED,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including May 5, 2020, within which to prepare, serve, and file its response

brief.




MP                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                             April 1 2020